DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/24/2021 has been entered.
Allowable Subject Matter
Claims 1, 4-19 are allowed.
As of claim 1, the closest prior art YOKOYAMA (US 20010013924 A1) teaches a projection display apparatus employing organic EL elements is presented that is light in weight, is small in size, and can be practically implemented. In particular, the apparatus suppresses light-emission performance degradation caused by generated heat, thereby extending useful life, stabilizing brightness, and securing continual maximum brightness. The apparatus comprises; liquid crystal panels 12R, 12G, and 12B; light emitting units 13R, 13G, and 13B, positioned at the back of the liquid crystal panels and provided with organic EL elements as light emitting layers; and cooling bodies 14R, 14G, and 14B, positioned at the back of the light emitting units, for dispersing the heat generated by the light emitting layers. The cooling bodies 14R, 14G, and 14B may, for 
Claims 4-10 are allowed as being dependent on claim 1.
As of claim 11, the closest prior art YOKOYAMA (US 20010013924 A1) teaches a projection display apparatus employing organic EL elements is presented that is light in weight, is small in size, and can be practically implemented. In particular, the apparatus suppresses light-emission performance degradation caused by generated heat, thereby extending useful life, stabilizing brightness, and securing continual maximum brightness. The apparatus comprises; liquid crystal panels 12R, 12G, and 12B; light emitting units 13R, 13G, and 13B, positioned at the back of the liquid crystal panels and provided with organic EL elements as light emitting layers; and cooling bodies 14R, 14G, and 14B, positioned at the back of the light emitting units, for dispersing the heat generated by the light emitting layers. The cooling bodies 14R, 14G, and 14B may, for example, be electronic cooling elements that employ the Peltier effect to absorb and radiate the generated heat. Alternatively, the cooling bodies may be configured as heat-dispersing fins that guide and disperse generated heat. YOKOYAMA 
As of claim 12, the closest prior art YOKOYAMA (US 20010013924 A1) teaches a projection display apparatus employing organic EL elements is presented that is light in weight, is small in size, and can be practically implemented. In particular, the apparatus suppresses light-emission performance degradation caused by generated heat, thereby extending useful life, stabilizing brightness, and securing continual maximum brightness. The apparatus comprises; liquid crystal panels 12R, 12G, and 12B; light emitting units 13R, 13G, and 13B, positioned at the back of the liquid crystal panels and provided with organic EL elements as light emitting layers; and cooling bodies 14R, 14G, and 14B, positioned at the back of the light emitting units, for dispersing the heat generated by the light emitting layers. The cooling bodies 14R, 14G, and 14B may, for example, be electronic cooling elements that employ the Peltier effect to absorb and radiate the generated heat. Alternatively, the cooling bodies may be configured as heat-dispersing fins that guide and disperse generated heat. YOKOYAMA (US 20010013924 A1) does not anticipate or render obvious, alone or in combination, a controller configured to control turning on the first and second solid state light sources,  wherein the controller turns on the second solid state light source when a time measured by a timer reaches a predetermined time or when a temperature of the first or 
Claims 14-15 are allowed as being dependent on claim 12.
As of claim 13, the closest prior art YOKOYAMA (US 20010013924 A1) teaches a projection display apparatus employing organic EL elements is presented that is light in weight, is small in size, and can be practically implemented. In particular, the apparatus suppresses light-emission performance degradation caused by generated heat, thereby extending useful life, stabilizing brightness, and securing continual maximum brightness. The apparatus comprises; liquid crystal panels 12R, 12G, and 12B; light emitting units 13R, 13G, and 13B, positioned at the back of the liquid crystal panels and provided with organic EL elements as light emitting layers; and cooling bodies 14R, 14G, and 14B, positioned at the back of the light emitting units, for dispersing the heat generated by the light emitting layers. The cooling bodies 14R, 14G, and 14B may, for example, be electronic cooling elements that employ the Peltier effect to absorb and radiate the generated heat. Alternatively, the cooling bodies may be configured as heat-dispersing fins that guide and disperse generated heat. YOKOYAMA (US 20010013924 A1) does not anticipate or render obvious, alone or in combination, the first solid state light source and the second solid state light source are connected by a heat conductive member, and wherein in turning on the first and second solid state light sources, the controller increases the drive current of the second solid state light source to a set value by taking time longer than that used for the drive current of the first solid state light source to increase up to the set value.

As of claim 17, the closest prior art YOKOYAMA (US 20010013924 A1) teaches a projection display apparatus employing organic EL elements is presented that is light in weight, is small in size, and can be practically implemented. In particular, the apparatus suppresses light-emission performance degradation caused by generated heat, thereby extending useful life, stabilizing brightness, and securing continual 
As of claim 18, the closest prior art YOKOYAMA (US 20010013924 A1) teaches a projection display apparatus employing organic EL elements is presented that is light in weight, is small in size, and can be practically implemented. In particular, the apparatus suppresses light-emission performance degradation caused by generated heat, thereby extending useful life, stabilizing brightness, and securing continual maximum brightness. The apparatus comprises; liquid crystal panels 12R, 12G, and 12B; light emitting units 13R, 13G, and 13B, positioned at the back of the liquid crystal panels and provided with organic EL elements as light emitting layers; and cooling bodies 14R, 14G, and 14B, positioned at the back of the light emitting units, for dispersing the heat generated by the light emitting layers. The cooling bodies 14R, 14G, 
As of claim 19, the closest prior art YOKOYAMA (US 20010013924 A1) teaches a projection display apparatus employing organic EL elements is presented that is light in weight, is small in size, and can be practically implemented. In particular, the apparatus suppresses light-emission performance degradation caused by generated heat, thereby extending useful life, stabilizing brightness, and securing continual maximum brightness. The apparatus comprises; liquid crystal panels 12R, 12G, and 12B; light emitting units 13R, 13G, and 13B, positioned at the back of the liquid crystal panels and provided with organic EL elements as light emitting layers; and cooling bodies 14R, 14G, and 14B, positioned at the back of the light emitting units, for dispersing the heat generated by the light emitting layers. The cooling bodies 14R, 14G, and 14B may, for example, be electronic cooling elements that employ the Peltier effect to absorb and radiate the generated heat. Alternatively, the cooling bodies may be configured as heat-dispersing fins that guide and disperse generated heat. YOKOYAMA (US 20010013924 A1) does not anticipate or render obvious, turning on the first and 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
- Prior Art SHIMIZU (US 20180199016 A1) teaches a heat transport device includes a loop heat pipe configured in the form of a loop, and a control unit configured to control an amount of heat generated by a heat generating part when the loop heat pipe starts up. The loop heat pipe includes an evaporating unit configured to receive heat of a heat generating part as a cooling target and evaporate a hydraulic fluid, a condensing unit configured to radiate heat and condense vapor obtained by evaporation of the hydraulic fluid, a vapor pipe which connects the evaporating unit and the condensing unit to each other, and a liquid pipe which connects the condensing unit and the evaporating unit to each other.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minh-Toan Ton can be reached on 571-272-2303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SULTAN CHOWDHURY/
Primary Examiner, Art Unit 2882